
	
		I
		112th CONGRESS
		2d Session
		H. R. 5720
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Carney (for
			 himself, Mr. Peters,
			 Mr. Renacci,
			 Mr. Owens,
			 Mr. Meehan, and
			 Mr. Dold) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Rules, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish procedures for the presentation and
		  expedited consideration by Congress of the recommendations in the Federal
		  Regulatory Reform Report prepared by the Office of Information and Regulatory
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Reform Act of
			 2012.
		2.Federal
			 Regulatory Reform Report
			(a)In
			 generalSubchapter I of
			 chapter 35 of title 44, United States Code, is amended by—
				(1)redesignating
			 section 3521 as section 3522; and
				(2)by inserting after
			 section 3520 the following new section:
					
						3521.Federal
				Regulatory Reform Report
							(a)Report
				requiredNot later than
				October 1 every four years, beginning with the first year following the date of
				the enactment of the Regulatory Reform Act of
				2012, the Administrator of the Office of Information and
				Regulatory Affairs shall make available on a publicly available website and
				submit to Congress a report on Federal regulatory reform (in this section
				referred to as the Federal Regulatory Reform Report).
							(b)Contents of
				reportThe Federal Regulatory
				Reform Report shall contain the following:
								(1)A list of rules
				that are determined to be outmoded, duplicative, ineffective, or excessively
				burdensome.
								(2)A list of
				recommendations to consolidate, modify, simplify, or repeal such rules to make
				such rules more effective or less burdensome.
								(3)A description of the justification for
				(including supporting data) and impact of the recommendations described in
				paragraph (2), as appropriate and available.
								(4)For any rule listed under paragraph (2), an
				analysis of how the costs outweigh the benefits for such rule. The benefits for
				such analysis shall include environmental and public health considerations and
				other considerations with regard to the benefits that the Administrator
				determines are appropriate.
								(c)Resources for
				reportThe Administrator
				shall use any of the following sources to prepare the Federal Regulatory Reform
				Report:
								(1)Agency action
				plans.
								(2)Executive Order 12866 (5 U.S.C. 601 note;
				relating to regulatory planning and review).
								(3)Executive Order 13563 (76 Fed. Reg. 3812;
				relating to improving regulation and regulatory review).
								(4)The Office of
				Management and Budget Circular A–4.
								(5)The Office of
				Management and Budget Annual report to Congress required by section 624(a) of
				Public Law 106–554 (31 U.S.C. 1105 note).
								(6)Any other
				appropriate report, analysis, and review of the executive and legislative
				branch.
								(d)Notice and
				commentAt least 60 days
				before submission of the Federal Regulatory Reform Report required under
				subsection (a), the Administrator of the Office of Information and Regulatory
				Affairs shall publish the report in the Federal Register for public notice and
				comment. The Administrator may modify the report in response to any comments
				received before submission of the report to Congress.
							(e)Consultation
				requiredThe Administrator of
				the Office of Information and Regulatory Affairs shall consult with the
				President, the Director of the Office of Management and Budget, the Chief
				Performance Officer of the Office of Management and Budget, and the relevant
				committees of jurisdiction of the House of Representatives and the Senate
				before the submission of the Federal Regulatory Reform Report required under
				subsection (a).
							(f)Presentation of
				Federal Regulatory Reform Report to Congress and expedited
				consideration
								(1)In
				generalThe President shall
				propose, at the time and in the manner provided in paragraph (2), the carrying
				out of all or part of the recommendations contained in the most recent Federal
				Regulatory Reform Report prepared by the Office of Information and Regulatory
				Affairs.
								(2)Transmittal of
				special messageNot later than 120 days after the submission of a
				Federal Regulatory Reform Report under subsection (a), the President shall
				transmit to Congress a special message to carry out all or part of the
				recommendations contained in that Federal Regulatory Reform Report. The
				President shall include with that special message a bill that would carry out
				the recommendations. The President may not transmit more than one such special
				message each year.
								(3)Expedited
				consideration of President’s regulatory reform bill
									(A)Regulatory
				reform billWithin 14 days
				after the President submits to Congress a bill under paragraph (2), the
				majority leader of the House of Representatives and the majority leader of the
				Senate shall each introduce such bill, by request.
									(B)Consideration in
				the House of Representatives
										(i)Referral and
				reportingAny committee of
				the House of Representatives to which such bill is referred shall report it to
				the House without amendment not later than the 14th legislative day after the
				date of its introduction. If a committee fails to report the bill within that
				period or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
										(ii)Proceeding to
				considerationNot later than 21 legislative days after such bill
				is reported or a committee has been discharged from further consideration
				thereof, it shall be in order to move to proceed to consider such bill in the
				House. Such a motion shall be highly privileged and not debatable, and shall be
				in order only at a time designated by the Speaker in the legislative schedule
				within two legislative days after the day on which the proponent announces an
				intention to the House to offer the motion provided that such notice may not be
				given until such bill is reported or a committee has been discharged from
				further consideration thereof. Such a motion shall not be in order after the
				House has disposed of a motion to proceed with respect to that special message.
				The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. A motion to reconsider the vote by which
				the motion is disposed of shall not be in order.
										(iii)ConsiderationIf
				the motion to proceed is agreed to, the House shall immediately proceed to
				consider such bill in the House without intervening motion. Such bill shall be
				considered as read. All points of order against the bill and against its
				consideration are waived. The previous question shall be considered as ordered
				on the bill to its passage without intervening motion except 4 hours of debate
				equally divided and controlled by the proponent and an opponent and one motion
				to limit debate on the bill. A motion to reconsider the vote on passage of the
				bill shall not be in order.
										(C)Consideration in
				the Senate
										(i)Committee
				actionThe appropriate committee of the Senate shall report
				without amendment the bill referred to in subparagraph (A) not later than the
				seventh session day after introduction. If a committee fails to report the bill
				within that period or the Senate has adopted a concurrent resolution providing
				for adjournment sine die at the end of a Congress, the Committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
										(ii)Motion to
				proceedNot later than 3
				session days after the bill is reported in the Senate or the committee has been
				discharged thereof, it shall be in order for any Senator to move to proceed to
				consider the bill in the Senate. The motion shall be decided without debate and
				the motion to reconsider shall be deemed to have been laid on the table. Such a
				motion shall not be in order after the Senate has disposed of a prior motion to
				proceed with respect to the draft bill.
										(iii)ConsiderationIf a motion to proceed to the consideration
				of the draft bill is agreed to, the Senate shall immediately proceed to
				consideration of the draft bill without intervening motion, order, or other
				business, and the draft bill shall remain the unfinished business of the Senate
				until disposed of. Consideration on the bill in the Senate under this
				subsection, and all debatable motions and appeals in connection therewith,
				shall not exceed 10 hours equally divided in the usual form. All points of
				order against the draft bill or its consideration are waived. Consideration in
				the Senate on any debatable motion or appeal in connection with the draft bill
				shall be limited to not more than 10 hours. A motion to postpone, or a motion
				to proceed to the consideration of other business, or a motion to recommit the
				draft bill is not in order. A motion to reconsider the vote by which the draft
				bill is agreed to or disagreed to is not in order.
										(D)Amendments
				prohibitedNo amendment to,
				or motion to strike a provision from, the draft bill considered under this
				section shall be in order in either the Senate or the House of
				Representatives.
									(E)Coordination
				with action by other HouseIf, before passing the bill, one House
				receives from the other a bill—
										(i)the bill of the other House shall not be
				referred to a committee; and
										(ii)the procedure in the receiving House shall
				be the same as if no bill had been received from the other House until the vote
				on passage, when the bill received from the other House shall supplant the bill
				of the receiving House.
										(F)LimitationThis paragraph shall apply only to the bill
				referred to in subparagraph (A), introduced pursuant to such
				subparagraph.
									(g)DefinitionsFor
				purposes of this section, continuity of a session of either House of Congress
				shall be considered as broken only by an adjournment of that House sine die,
				and the days on which that House is not in session because of an adjournment of
				more than 3 days to a date certain shall be excluded in the computation of any
				period.
							.
				(b)Technical and
			 conforming amendmentThe
			 table of sections for chapter 35 of title 44, United States Code, is amended by
			 striking the matter relating to section 3521 and inserting the
			 following:
				
					
						3521. Federal Regulatory Reform
				Report.
						3522. Authorization of
				Appropriations.
					
					.
			
